Citation Nr: 1801160	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 80 percent for service-connected bilateral hearing loss prior to May 18, 2016, and in excess of 90 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & his son-in-law

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from August 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an increased evaluation of 80 percent disabling for the Veteran's bilateral hearing loss (BLHL), effective March 7, 2012, the date of the Veteran's claim.  

Thereafter, in a June 2016 rating decision, the RO granted an increased 90 percent disability rating, effective May 18, 2016, based upon the results of a VA examination.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with either the 80 percent or 90 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2017, the Veteran and his son-in-law appeared and testified at a hearing at the RO before the undersigned Veteran's Law Judge (VLJ).  He was guided by an expert representative who fortified the Veteran's testimony on the impact of his hearing loss disability.  This transcript is associated with the claims file.  

As reflected on the title page of this decision, the Board finds that the record raises a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his bilateral hearing loss disability.  See May 2016 VA examination ("Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work: Yes...If yes, describe impact in the Veteran's own words: Vet cannot understand speech at normal conversational levels."); see also Rice v. Shinseki, 22 Vet.App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).


FINDINGS OF FACT

1.  Throughout the appeal period, the most probative evidence shows his hearing loss results in level XI hearing acuity in the right ear and level X hearing acuity in the left ear

2.  The evidence of record supports a finding that the Veteran's service-connected disabilities, including bilateral hearing loss, render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 90 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 5110(a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Increased Rating

Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2017). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Facts 

The Veteran submitted a claim for an increased evaluation for hearing loss in March 2012.  At the time of his claim, the RO had previously awarded an initial evaluation of 70 percent disabling, effective February 14, 2008.  During the pendency of this appeal, an 80 percent evaluation was assigned effective March 7, 2012, and a 90 percent evaluation was assigned effective May 18, 2016.

The Veteran has competently and credibly described severe, debilitating hearing acuity with progressive worsening over time, as reflected by VA examinations and medical records contemporaneous to the period on appeal.  See generally October 2017 Board hearing transcript ("I believe, even if today we were to continue to examine [Veteran's] hearing we would find that it is in continuous decline... if there's more than one person talking I don't understand any of it or like if the television's on and somebody's saying something"); see i.e. April 2008 Port Arthur ENT ("[Veteran] has been a patient of mine since 7-20-81...his latest audiometric test was performed on 08-25-06 with results of a severe to profound sensorineural hearing loss"); March 2011 VAMC Audiological Assessment ("TEST RESULTS-Right ear: Moderately-severe to profound... Left ear: Moderately-severe to profound"); June 2015 VAMC Audiological Assessment ("S/O: Veteran is here today c/o (L&R) Oticon (11) BTE's are not working properly, weak output and very poor speech understanding. He also feels he should have another hearing test."); September 2015 VAMC Audiological Assessment ("Patient reports for audio recheck post private ENT visit for cerumen removal and possible treatment. His hearing has deteriorated and his current aids have little to no reserve gain.")

Shortly before the period on appeal, the Veteran was afforded a VA examination in April 2010 which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
100
100
LEFT
65
70
70
70
80

The Veteran's April 2010 VA examination shows a right ear puretone threshold average of 89 decibels with speech recognition of 30 percent and a left ear puretone threshold average of 73 decibels with speech recognition of 46 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "VIII" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 70 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded another VA examination in June 2012 which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
100
105+
105+
LEFT
75
75
75
80
85

The Veteran's June 2012 VA examination shows a right ear puretone threshold average of 96 decibels with speech recognition of 12 percent and a left ear puretone threshold average of 79 decibels with speech recognition of 44 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "IX" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 80 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was most recently afforded a VA examination in May 2016 which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
105+
105+
105+
LEFT
75
80
80
85
90

The Veteran's May 2016 VA examination shows a right ear puretone threshold average of 100 decibels with speech recognition of 0 percent and a left ear puretone threshold average of 84 decibels with speech recognition of 36 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "X" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 90 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  In his conclusory remarks, the VA examiner opined that the Veteran's disability impacted his capacity to function in a workplace environment due to an inability to "understand speech at normal conversational levels."

Analysis

Based on the unique circumstances of the Veteran's case, the Board finds that for the entire period on appeal, he is entitled to the current 90 percent disability evaluation.  In other words, the Board finds that the most probative evidence of record reflecting the Veteran's level of hearing impairment throughout the period on appeal is the May 2016 VA audiological examination 

After a review of all the lay and medical evidence, and based upon the unique circumstances of this Veteran's claim, the Board finds that the preponderance evidence supports a finding of entitlement to a 90 percent disability rating for the entire rating period on appeal.  The Board finds that the Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal.  Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.

Throughout the appeal period, the record of audiological evidence has been shown to be markedly consistent, with only minor fluctuations in puretone threshold results.  The Board notes that there are instances during the appeal period where the Veteran's hearing loss appeared to be less severe than currently noted.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).

Although the June 2012 VA audiological examination resulted in findings slightly better than the latter exam, the Board can find no reason to assign greater probative value to an earlier audiogram rather than another, as they have all been shown to be approximately of the same "profound" severity.  Moreover, the Veteran has consistently reported profound symptoms as expressed during his hearing testimony as well as to his treating clinicians.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran by evaluating his disability on the basis of testing demonstrating the greatest level of impairment.  Additionally, as the Veteran has credibly described significant decreased hearing acuity, as reflected by the medical record of evidence, the Board will afford the Veteran the benefit of the doubt in not assigning a lower staged disability rating.  

The claims file does not contain audiometric data demonstrating a greater diminution of hearing acuity beyond those noted above.  Although the Veteran is competent to report on his subjectively-experienced hearing difficulties, he is not competent to provide evidence directly speaking to the appropriate schedular evaluation, as this requires the performance and interpretation of audiological testing beyond the knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the rating criteria addressing hearing loss are mechanical in nature and the probative evidence of record does not support a higher rating than the 90 percent rating currently assigned.  

In conclusion, the evidence is found to be in relative equipoise as to the severity of the Veteran's defective hearing following his claim for increase in March 2012.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran in finding that a 90 percent evaluation is warranted for the entire appeal period.  A preponderance of the evidence does not support an award of an evaluation in excess of 90 percent for bilateral hearing loss from March 2012; therefore there is no doubt to resolve and a rating in excess of 90 percent is denied.

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
TDIU

For the reasons delineated below, the Board finds that the Veteran's service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

The Board acknowledges that the Veteran has never filed a formal claim for TDIU; however the evidence of record throughout the period on appeal indicates that the Veteran has not engaged in any substantial employment, to include any meaningful occupation in a factory setting as was his primary, post-service career field.  See May 2010 VA examination ("plant operator, 38+ years").  He has essentially claimed he is unemployable due to his service-connected disabilities.  

The Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  Accordingly, the Board finds that the issue has been raised and the claim is appropriately on appeal pursuant to Rice, supra.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As such, the Veteran has met the schedular rating threshold for the grant of a TDIU for the entire period on appeal.  

In light of the awarded increase discussed above, the Veteran's bilateral hearing loss is now rated as 90 percent disabling since March 7, 2012, and his is service-connected for tinnitus, rated as 10 percent disabling since February 14, 2008.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

With the schedular threshold for an award of TDIU having been met, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment for the entire period on appeal.  A review of the record shows that the Veteran has spent nearly his entire career in a factory setting, where he was routinely exposed to occupational plant/workshop noise.  See December 2003 VA examination.  The Veteran has submitted statements along with testimony that he is unable to "distinguish anything" should he be in the presence of any ambient noise like "tv," let alone a workshop setting.  The Veteran's contentions are supported by the medical evidence of record, including by his private Ear, Nose and Throat physician who opined that "the magnitude of his hearing loss affects his ability to perform in everyday living situations," and the May 2016 VA examiner whom similarly concluded that the Veteran's disability would have a functional impact on his employability.  

Given the Veteran's work history and the functional impairments resulting from his service connected bilateral hearing loss and tinnitus, the Board finds that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


ORDER

Entitlement to a disability rating of 90 percent, but no higher, for bilateral hearing loss is warranted for the entire period on appeal.

Entitlement to a total disability rating for individual unemployability is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


